      Case 3:17-cr-00400-HZ        Document 74    Filed 10/27/18     Page 1 of 12




Todd Bofferding, OSB #883720
Attorney at Law
P.O. Box 539
Hood River, Oregon 97031
541.490.9012
tbofferding@gorge.net
!
Attorney for Defendant Jason Paul Schaefer
!
!
!
                    IN THE UNITED STATES DISTRICT COURT
                                       !
                          FOR THE DISTRICT OF OREGON
                                       !
                              PORTLAND DIVISION
                                       !
UNITED STATES OF AMERICA,                    )
                                             )     3:17-CR-00400-HZ
                      Plaintiff,             )
                                             )     DEFENDANT’S MOTION AND
vs.                                          )     MEMORANDUM OF LAW TO
                                             )     COMPEL DISCOVERY, RULE
JASON PAUL SCHAEFER,                         )     12(b)(4), AND SUMMARIES OF
                                             )     EXPERT TESTIMONY -
                      Defendant,             )     ORAL ARGUMENT REQUESTED
!
       COMES NOW Defendant, Jason Paul Schaefer, by and through his attorney,
!
Todd Bofferding, and Moves this Court for and Order directing the United States
!
Attorney to disclose, produce, and make evidence available for examination and copying
!
by defense counsel or agents there of the items listed below, whether currently in the
!
possession, custody, control or knowledge of the United States Attorney, and/or any law
!
enforcement agent, or by which the exercise of due diligence may become known to the
!
attorneys for the government.
!
       This Motion is made in accordance with F.R.Cr.P. 16, which is “intended to
!
!1 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74        Filed 10/27/18     Page 2 of 12




prescribe the minimum amount of discovery to which the parties are entitled. It is not
!
intended to limit the judge’s discretion to order broader discovery in appropriate cases.”
!
United States v. Armstrong, 517 U.S. 456, 475 (1996).
!
        This Motion encompasses exculpatory evidence under the principles established
!
in Brady v. Maryland, 373 U.S. 83 (1963), whereupon “the individual prosecutor has a
!
duty to learn of any favorable evidence known to the others acting on the government’s
!
behalf in the case, including the police.” Kyles v. Whitley, 514 U.S. 419, 437 (1995).
!
        The following are demanded by the defendant and from the government:
!
        1.       All recorded memoranda or reports relating to the circumstances of any
!
seizure or search of the defendant or his property, or any other seizure or search related to
!
this case, listing the items seized and the information obtained as a result of these seizures
!
or searches. F.R.Cr.P. 16(a)(1), 12(b)(4)(B), 41(h). This request includes all images
!
captured by traffic cameras within one-half mile of the traffic stop in this case located at
!
or near 185th Avenue and Rock Creek Blvd, on October 11, 2017 between 3:15 p.m. and
!
4:30 p.m. Defendant requests this Court order the government to take all necessary steps
!
to secure the preservation of all such images.
!
        2.       The substance of all oral statements made by the defendant to any
!
government agent. F.R.Cr.P. 16(a)(1)(A).
!
        3.       All written or recorded statements of the defendant, including but not
!
limited to recorded conversations, as well as any transcripts or enhanced audio records,
!
tapes, or files of such conversations. F.R.Cr.P. 16(a)(1)(B), United States v. Baileux, 685
!
F.2d 1105, 1114 (9th Cir. 1982).

!2 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18     Page 3 of 12




!
        4.       Rough or preliminary notes made by any government agent pertaining to
!
statements subject to requests 2 and 3 above. United States v. Harris, 543 F.2d 1247,
!
1253 (9th Cir. 1976) (rough notes of interviews, especially with the accused, are
!
discoverable and must be preserved); United States v. Layton, 564 F.Supp. 1391, 1395
!
(D.Or. 1983)(court possesses discretion under Rule 16 to order disclosure of notes of
!
interview with the defendant); United States v. Riley, 189 F.3d 802, 803 (9th Cir. 1999)
!
(error to destroy notes from interview).
!
        5.       A copy of the defendant’s record of arrests, criminal history, and/or prior
!
convictions. F.R.Cr.P. 16(a)(1); United States v. Audelo-Sanchez, 923 F.2d 129 (9th Cir.
!
1991).
!
        6.       All books, papers, documents, data, photographs, tangible objects,
!
buildings or places, or copies or portions of any of these items which are possibly
!
material to the preparation of the defense, or which were obtained from or belong to the
!
defendant. F.R.Cr.P. 16(a)(1)(E).
!
        7.       The results or reports of any physical or mental examination and of any
!
scientific test or experiment which are possibly material to the preparation of the defense,
!
or which the government seeks to introduce in its case in chief against the defendant.
!
F.R.Cr.P. 16(a)(1)(F).
!
        8.       A written summary of the testimony of any expert witness the government
!
intends to use as described in F.R.Cr.P. 16(a)(1)(G). This request includes the disclosure
!
of copies of any written conclusions, findings or reports of said expert witness. United
!
!3 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18    Page 4 of 12




States v. Barrett, 703 F.2d 1076, 1081 (9th Cir. 1983).
!
        9.      Disclosure of whether any eavesdropping, wiretapping, electronic
!
recording, or audio enhancement devices were untiled in this case. If any such devices
!
were unitized, disclosure of the date, time, place and circumstances of such use including,
!
but not limited to: copies of all written reports and/or memoranda documenting such use,
!
copies of all authorizations warrants and/or supporting document, minimization logs, and
!
any applications for extensions of any such authority to intercept and record.
!
        10.     Disclosure of copies of all records, tapes, data files, and any
!
accompanying transcripts of the results generated by any electronic surveillance of the
!
type described in paragraph 9 above.
!
        11.     Disclosure of whether any informants were utilized at any stage of the
!
investigation of this case. As to each informant, their name, contact information, and the
!
substance of the information provided. This includes the specific individuals employed
!
with the internet marketplace platform eBay.
!
        12.     The disclosure of all records, reports, or memoranda of any law
!
enforcement agency describing, referring, or otherwise referencing any witness and/or
!
informant utilized or conferred to by the government in this case. This request includes,
!
but is not limited to: records, reports, or memoranda which relate statements made by
!
such witnesses and/or informants; information documenting the motives and reasons for
!
the witnesses’ and/or informants’ cooperation or assistance with authorities in this case,
!
including whether the informant received any benefit, financial or otherwise, including
!
potential future benefits in exchange for the witnesses’ and/or informants’ cooperation;

!4 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ        Document 74       Filed 10/27/18     Page 5 of 12




!
the witnesses’ and/or informants’ criminal histories and any information bearing on the
!
witnesses’ and/or informants’ credibility as a witness herein, and whether or not the
!
witnesses’ and/or informants have cooperated with law enforcement in other
!
investigations, and if so the circumstances therein. This request contemplates production
!
of any records, reports, or memoranda presently in the possession, custody or control of
!
the Untied States Attorney, the existence of which is known, or by the exercise of due
!
diligence may become known to the government. Roviaro v. United States, 353 U.S. 53
!
(1957).
!
        13.     Disclosure of reports or memoranda of any agent of the government,
!
including the prosecutor, pertaining to statements made by prospective government
!
witnesses in this case. This request encompasses original notes or memoranda, whether
!
or not subsequently incorporated into later reports. United States v. Ogbuetti, 18 F.3d
!
807, 810 (9th Cir. 1994)(notes taken by prosecutor during witness interview may be
!
subject to disclosure). This request includes: All reports written by the Environmental
!
Protection Agency; All correspondence between all members of all governmental law
!
enforcement agencies to each other and to other agencies regarding any fact of this case,
!
including but not limited to ATF, the Portland Police Department, the Multnomah and
!
Washington County Sheriffs’ Offices, the Environmental Protection Agency, and the
!
United States Postal Service.
!
        14.     Copies of minutes and transcripts of all testimony before any grand juries
!
which heard evidence in this case. Disclosure of all notes or other writings, documents,
!
!5 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18     Page 6 of 12




exhibits or tangible things used by prospective witnesses while testifying before the grand
!
jury. United States v. Wallace, 848 F.2d 1464, 1470 (9th Cir. 1988).
!
        15.    Disclosure and copies of any and all evidence which potentially is
!
exculpatory or favorable to the defendant, and/or possibly material to the defense, or to
!
mitigation of sentence, including but not limited to:
!
               a.      The results of any tests, experiments, examinations, searches or
!
               seizures which produce evidence favorable to the defendant or failed to
!
               produce evidence tending to incriminate the defendant.
!
               b.      The names of any other persons considered a potential suspect,
!
               accomplice, or informant assisting in this case, and/or any evidence which

               in any way indicates that the other persons may have committed, or aided
!
               in the commission of the crimes at issue in this case.
!
               c.     A statement identifying any evidence in this case which the
!
               government has intentionally or inadvertently destroyed, or for what-
!
               ever cause, no longer has within its possession. Brady v. Maryland,

               373 U.S. 83 (1963).
!
               d.     Any evidence, information, testimony, transcripts or other
!
               records of statements indicating whether any prospective witness on any
!
               occasion has given false, misleading, or contradictory information
!
               regarding the charges at issue herein, or any other matter where such
!
               statements were made to law enforcement or when the individual was a
!
               prospective witness in court proceedings.

!6 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18      Page 7 of 12




!
              e.        Any evidence, information, testimony, transcripts or statements
!
              indicating that opinion, reputation, or specific acts may demonstrate that
!
              a prospective witness in this case is not a truthful person, has any

              particular bias against the defendant, or has any motive to give testimony
!
              herein.
!
              f.        Any evidence, information, testimony, transcripts or statements
!
              indicating that opinion, reputation, or specific acts may demonstrate that
!
              a prospective witness in this case is a threatening, assaultive, or otherwise
!
              physically aggressive person.
!
              g.        Any evidence, information, testimony, transcripts or statements
!
              indicating that opinion, reputation, or specific acts may demonstrate that a
!
              prospective witness in this case may either presently, or at any time
!
              precedent, may be suffering from any mental disease or defect, personality
!
              disorder, substance abuse addiction or chronic substance abuse impacting
!
              the witness’ ability to accurately perceive, recall, and relate historical

              information perceived or relayed by others to the witness.
!
        16.   Disclosure of all evidence of prior or subsequent bad acts by the defendant
!
which the government seeks to introduce at trial. F.R.E. 404(b); United States v. Baum,
!
482 F.2d 1325, 1330-32 (2nd Cir. 1973); United States v. Cook, 608 F.2d 1175, 1186 (9th
!
Cir. 1979).
!
        17.   Examination by the government and Court of the personnel files of all law
!
!7 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18     Page 8 of 12




enforcement agents who will testify at any proceeding in this matter for evidence that any
!
such agent has ever made a false statement or has a reputation for dishonesty. United
!
States v. Calise, 996 F.2d 1019, 1021 (9th Cir. 1993); United States v. Henthorn, 931 F.2d
!
29 (9th Cir. 1991); United States v. Kiszewski, 877 F.2d 210, 216 (2nd Cir. 1989)(in
!
camera review of agent’s case file regarding bribery allegations); Kyles v. Whitley, 514
!
U.S. 419, 437 (1995). This request includes the following records of the two alleged
!
victim Temporary Federal Officers J.C. and D.D. for their employment records, all
!
disciplinary records, and all records and all other information regarding those officers’
!
applying for, being designated as temporary federal officers including their designation’s
!
duration.
!
        18.     Disclosure of the names and contact information for all percipient
!
witnesses interviewed by the government whom the government does not intend to call at
!
trial. United States v. Cadet, 727 F.2d 1453, 1469 (9th Cir. 1984).
!
        19.     Copies of the arrest and conviction record of each prospective government
!
witness herein. United States v. Strifler, 851 F. 2d 1197, 1202 (9th Cir. 1988).

       20.     Disclosure of any evidence that any state or federal criminal case has
!
recently been dismissed against any prospective government witness. United States v.
!
Anderson, 881 F.2d 1128, 1138-39 (D.C. Cir. 1989).
!
        21.    Disclosure of any and all evidence that any prospective government
!
witness has any criminal charge pending against them. United States v. Fried, 486 F.3d
!
201 (2nd Cir. 1973).
!
       22.     Disclosure of any and all evidence that any prospective government

!8 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
     Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18     Page 9 of 12




!
witness is under investigation by federal or state authorities. United States v. Chitty, 760
!
F.2d 425, 428 (2nd Cir. 1985).
!
        23.      Disclosure of any and all evidence of any express or implicit deal,
!
understanding, consideration, offer of immunity, special treatment or compensation of
!
any kind between the government and/or any of its agents and any prospective witness
!
herein. Giglio v. United States, 405 U.S. 150 (1972); United States v. Schaffer, 789 F.2d
!
682, 689 (9th Cir. 1986); United States v. Butler, 567 F.2d 885, 889 (9th Cir. 1978).
!
        24.      Disclosure of any and all evidence that a prospective witness has
!
requested any consideration or benefit for that witness’ cooperation and/or testimony
!
herein, whether or not the government agreed to such request. Reutter v. Solem, 888 F.2d
!
578, 581 (8th Cir. 1989).
!
        25.      Disclosure of any and all evidence of any statements, discussions, or
!
advice made by the government or its agents to any prospective witness herein
!
concerning any plea bargain, or other consideration offered or requested that witness’
!
cooperation and/or testimony herein, whether or not the government agreed to such a
!
request. Haber v. Wainwright, 756 F.2d 1520, 1523-24 (11th Cir. 1985).
!
        26.      Disclosure of any and all evidence that any prospective government
!
witness has at any time in the past cooperated with the government in the criminal
!
prosecution of other persons, including but not limited to: all monies, benefits, promises
!
and/or other forms of consideration in exchange for said witness’ prior cooperation, the
!
full extent of the witness’ assets, and present and past income tax liabilities. United
!
!9 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
    Case 3:17-cr-00400-HZ         Document 74       Filed 10/27/18     Page 10 of 12




States v. Shafer, 789 F.2d 682, 688-89, and n. 7 (9th Cir. 1988).
!
        27.     Disclosure and copies of all prior statements of any prospective
!
government witness relevant to that witness’ testimony herein or relevant to impeachment
!
of said witness or testimony. United States v. Brummel-Alvarez, 991 F.2d 1452 (9th Cir.
!
1992).
!
        28.     Disclosure of any and all evidence that any prospective government
!
witness has made an inconsistent statement to the government or its agents with respect
!
to that witness’ testimony herein. United States v. Isgro, 974 F.2d 1091 (9th Cir. 1992).
!
        29.     Disclosure of any and all evidence that any prospective government
!
witness has made any statement inconstant with or contradictory to any statement by any
!
other person pertaining to any subject material to any fact in issue herein. United States
!
v. Minsky, 963 F.2d 870, 874 (6th Cir. 1992); United States v. Hibler, 462 F.2d 455, 460
!
(9th Cir. 1972).
!
        30.     Disclosure of any and all evidence that any prospective government
!
witness has engaged in criminal activity not resulting in conviction. United States v.
!
Osorio, 929 F.2d 753, 761 (1st Cir. 1991).
!
        31.     Disclosure of any and all evidence that any prospective government
!
witness has ever made any false statement to law enforcement authorities. United States
!
v. Bernal-Obeso, 989 F.2d 331, 337 (9th Cir. 1993).
!
        32.     Disclosure of any and all evidence that any witness has a tendency to lie or
!
exaggerate. United States v. Strifler, 851 F.2d 1197, 1202 (9th Cir. 1988).
!
       33.     Disclosure of any and all evidence that any prospective witness consumed

!10 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
    Case 3:17-cr-00400-HZ         Document 74        Filed 10/27/18     Page 11 of 12




!
any intoxicating substance prior to witnessing or participating in the events giving rise to
!
that witness’ testimony. United States v. Butler, 481 F.2d 531, 534-35 (D.C. Cir. 1973).

       34.     Disclosure and copies of any and all medical, psychological or psychiatric
!
evidence tending to show that any prospective government witness’ ability to perceive,
!
recall or remember, relate or communicate factual evidence is, or may be, impaired.
!
United States v. Lindstrom, 698 F.2d 1154, 1163-68 (11th Cir. 1983).
!
        35.     Disclosure of any and all evidence that a prospective government witness
!
is biased or prejudiced against the defendant or any co-defendant, or whether that witness
!
has any motive to testify falsely in any regard. United States v. Strifler, 851 F.2d 1197,
!
1202 (9th Cir. 1988).
!
        36.     Disclosure of any and all evidence that a prospective government witness
!
has taken a polygraph examination and the results thereof. Carter v. Rafferty, 826 F.2d
!
1299, 1305 (3rd Cir. 1987).
!
        37.     Disclosure of the name(s) and contact information of any person(s) who
!
misidentified or was not able to identify the defendant or any co-defendant herein during
!
the investigation of this case. James v. Jago, 575 F.2d 1164, 1168 (6th Cir. 1978).
!
        38.     Access to any physical evidence tending to exculpate the defendant in
!
whole or in part, or tending to mitigate punishment. Brady v. Maryland, 373 U.S. 83
!
(1963).
!
        39.     Disclosure of the commencement and termination dates of any grand jury
!
that returned an Indictment herein. In re Grand Jury, 903 F.2d 180 (3rd Cir. 1990).
!
!11 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
    Case 3:17-cr-00400-HZ         Document 74      Filed 10/27/18     Page 12 of 12




       40.     Disclosure of the number of grand jurors attending each session of any
!
grand jury proceedings herein, and of the number of said grand jurors voting to indict.
!
United States v. Leverage Funding Systems, Inc., 637 F.2d 645, 649 (9th Cir. 1980).
!
        41.     Disclosure of the identity and contact information for every prospective
!
witness the government may reasonably call at trial herein. Arizona v. Manypenny, 672
!
F.2d 761, 765 (9th Cir. 1982).
!
        42.     Disclosure and copies of any state or federal release, presentence and/or
!
probation reports prepared with respect to any prospective government witness. United
!
Staes v. Schlette, 842 F.2d 1574, 1577 (9th Cir. 1988).
!
        43.     Disclosure and copies of all records of social electronic media data,
!
including Facebook, utilized by any witness, or co-defendants involved in this case and
!
uploaded during a time period of which that witness or co-defendant potential testimony
!
may include, of which is material to the preparation of the defense, or of which the
!
government intends to use in its case-in-chief at trial. F.R.Cr.P. 16(E).
!
        44.     Disclose all unredacted discovery, including as an example, but not limited
!
to, discovery bates page numbers 1432 to 1435 (suspicious eBay purchases), page
!
number 4544 (Department of Justice letter),and page numbers 4594 to 4595 (Defendant
!
twitter account activity as buying chemicals).

        RESPECTFULLY SUBMITTED this 27th day of October, 2018.
!
!
                                                      /s/ Todd Bofferding
                                                     Todd Bofferding, OSB #883720
                                                     Attorney for Defendant Schaefer


!12 – DEFENDANT’S MOTION TO COMPEL DISCOVERY, RULE 12(b)(4) NOTICE, EXPERT
 SUMMARIES
